FILED
                             NOT FOR PUBLICATION                             JUN 03 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



AURA ALICIA MORALES CASTRO,                      No. 08-72221

               Petitioner,                       Agency No. A070-812-325

  v.
                                                 MEMORANDUM *
MICHAEL B. MUKASEY, Attorney
General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Aura Alicia Morales Castro, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ order summarily affirming an

immigration judge’s (“IJ”) decision denying her applications for asylum and

withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for substantial evidence findings of fact, Zehatye v. Gonzales, 453 F.3d 1182,

1184-85 (9th Cir. 2006), and de novo claims of due process violations in

immigration proceedings, Sandoval-Luna v. Mukasey, 526 F.3d 1243, 1246 (9th

Cir. 2008). We deny the petition for review.

      Morales Castro contends she will be harmed based on her membership in a

particular social group consisting of Guatemalan women who have witnessed

serious crimes. Substantial evidence supports the IJ’s finding that she failed to

demonstrate that she was or would be persecuted on the basis of a protected

ground. See Gormley v. Ashcroft, 364 F.3d 1172, 1177 (9th Cir. 2004) (fears

stemming from isolated criminal acts of violence do not provide a basis for relief).

Morales Castro’s assertion that the IJ violated her due process rights by failing to

address the gender aspect of her claim is belied by the record. See Colmenar v.

INS, 210 F.3d 967, 971-72 (9th Cir. 2000) (requiring error to establish a due

process violation). Accordingly, Morales Castro’s asylum and withholding of

removal claims fail. See Ochoa v. Gonzales, 406 F.3d 1166, 1172 (9th Cir. 2005).

      PETITION FOR REVIEW DENIED.




                                           2                                    08-72221